Case 3:20-cv-01057-TJC-JBT Document 9 Filed 12/01/20 Page 1 of 3 PageID 127




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


  AMJAD UMRANI and
  TAJ UMRANI,

        Plaintiffs,

  v.                                             Case No. 3:20-cv-1057-J-32JBT

  CHAD WOLF, Acting Secretary of
  U.S. Department of Homeland
  Security; KEN CUCCINELLI,
  Acting Director of U.S. Citizenship
  and Immigration Services,

        Defendants.



                                    ORDER

        This case is before the Court on Defendants’ Consent Motion to Remand

  to United States Citizenship and Immigration Services. (Doc. 8). On September

  22, 2020, Plaintiffs Amjad Umrani and Taj Umrani filed this lawsuit against

  Chad Wolf, the Acting Secretary of the United States Department of Homeland

  Security, and Ken Cuccinelli, the Acting Director of United States Citizenship

  and Immigration Services. (Doc. 1). In their Complaint, Plaintiffs sought

  “judicial review of Defendants’ February 8, 2019 denials of Plaintiffs’ Forms I-

  485 pursuant to the Administrative Procedure Act (“APA”). 5 U.S.C. § 706(2).”

  (Doc. 1 ¶ 10).
Case 3:20-cv-01057-TJC-JBT Document 9 Filed 12/01/20 Page 2 of 3 PageID 128




        The parties now agree that this action may be remanded to United States

  Citizenship and Immigration Services (“USCIS”), pursuant to 8 U.S.C. § 1255.

  The Consent Motion states that “[s]uch will allow USCIS to reopen the

  administrative proceedings concerning Plaintiffs’ Forms I-485, Application to

  Register Permanent Residence or Adjust Status, and to issue new Requests for

  Evidence to the Plaintiffs. Plaintiffs will then have the opportunity to provide

  the requested information to USCIS for consideration.” (Doc. 8 at 1). The Court

  finds that USCIS is best situated to evaluate the evidence and make a decision

  in this matter. See, e.g., Megahed v. Holder, No. 8:11-cv-2785-T-27TBM, 2012

  WL 920423, *1 (M.D. Fla. March 19, 2012) (“[T]he Court is of the opinion that

  the better course is to remand. USCIS is the agency responsible for determining

  the issuance of immigration benefits, and USCIS is better-equipped to evaluate

  the information in Plaintiff’s application in the first instance and to develop the

  record.”).

        Accordingly, it is hereby

        ORDERED:

        1.      Defendants’ Consent Motion to Remand to United States

  Citizenship and Immigration Services (Doc. 8) is GRANTED.

        2.     This case is REMANDED to United States Citizenship and

  Immigration Services.

        3.     The Clerk should close the file.


                                          2
Case 3:20-cv-01057-TJC-JBT Document 9 Filed 12/01/20 Page 3 of 3 PageID 129




        DONE AND ORDERED in Jacksonville, Florida the 1st day of

  December, 2020.




  tnm
  Copies:

  Counsel of record




                                        3
